NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                   _______________

                  Nos. 11-3048 and 11-4357
                     _______________

                   MIKHAIL BULATOV,

                                         Petitioner

                              v.

     ATTORNEY GENERAL OF THE UNITED STATES;
SECRETARY US DEPARTMENT OF HOMELAND SECURITY;
    JOHN MORTON, as Assistant Secretary for Immigration
                 and Customs Enforcement;
       GARY MEAD, as Executive Associate Director,
           Enforcement and Removal Operations;
JOHN TSOUKARIS, as Acting Director, Enforcement and Removal
        Operations, Newark, New Jersey Field Office,

                                         Respondents
                      _______________

           On Petition for Review from Orders of the
                Board of Immigration Appeals
                    (BIA-1: A098-167-763)
           Immigration Judge: Hon. Mirlande Tadal
                       _______________

                    Argued April 18, 2013

 BEFORE: AMBRO, HARDIMAN and COWEN, Circuit Judges

                     (Filed: May 1, 2013)
Lawrence G. Spivak, Esq. (Argued)
1st Floor
87-40 165th Street
Jamaica, NY 11432

      Counsel for Petitioner

Shelley Goad, Esq.
Eric H. Holder, Jr., Esq.
Thomas W. Hussey, Esq.
Andrew J. Oliveira, Esq.
Julia J. Tyler, Esq. (Argued)
United States Department of Justice
Office of Immigration Litigation, Civil Division
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

      Counsel for Respondents

                                   _______________

                                      OPINION
                                   _______________


COWEN, Circuit Judge.

       Mikhail Bulatov petitions for review of a decision of the Board of Immigration

Appeals (“BIA”), which, in turn, dismissed his appeal from the decision of the

Immigration Judge (“IJ”) denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). He also petitions for review of the

BIA‟s decision denying his subsequent motion to reopen. We will deny both petitions.

                                            I.




                                            2
       Born in the then-Soviet Republic of Kazakhstan, Bulatov is a citizen of both

Kazakhstan and Russia. It appears that he was arrested in Kazakhstan in November 1998

and then detained until April 1999. On May 19, 2003, Bulatov entered the United States.

Nine months later, his wife, Nadezhda Bulatova, submitted an I-485 application for

adjustment of status to that of an alien lawfully admitted for permanent residence under 8

U.S.C. § 1255. Bulatov simultaneously filed for adjustment of status as her spouse, and

he was interviewed about his application on March 20, 2009.

       Bulatov then agreed to plead guilty to “a one count information, which charges

him with making materially false, fictitious and fraudulent statements and representations,

in violation of 18 U.S.C. § 1001.” (AR1602.) The information specifically alleged that,

on or about March 20, 2009, Bulatov,

       in a matter within the jurisdiction of the executive branch of the government
       of the United States, namely, the U.S. Department of Homeland Security,
       U.S. Citizenship and Immigration Services, did knowingly and willfully
       make a materially false, fictitious, and fraudulent statement and
       representation by misrepresenting, in connection with a Form I-485
       (Adjustment of Status Application which he had submitted in support of
       changing his immigration status), that he had never been arrested, cited,
       charged, indicted, fined, or imprisoned in Kazakhstan for breaking or
       violating any law or ordinance.

(AR1595.) The United States District Court for the District of New Jersey accepted his

guilty plea, and Bulatov was sentenced to serve five months‟ imprisonment and a three-

year term of supervised release.

       Charged as removable, Bulatov filed an application for asylum, withholding of

removal, and CAT protection on July 15, 2010. Specifically, he alleged past persecution


                                            3
as well as a well-founded fear of future persecution on account of his Jewish ethnicity or

nationality (in both Kazakhstan and Russia) and his political opinion (in Kazakhstan).

The IJ denied his claims for relief in a thirty-four page written decision, and the BIA

dismissed his appeal. Bulatov filed a motion to reopen, but this motion was denied by the

BIA.

                                             II.

       Initially, Bulatov challenges, largely on due process grounds, the admission of

certain documentation regarding Kazakhstan‟s attempt to extradite him on purported

murder charges.1 In addition to a so-called “Extradition Notice & Verdict” (which was

accorded limited weight by the IJ) and the “Request from Republic of Kazakhstan,” the

government presented an INTERPOL “Red Notice” published on June 17, 2004, which,

inter alia, identified Bulatov as a possibly dangerous fugitive wanted for prosecution by

Kazakhstan. It also stated that he was charged with multiple murders and that an arrest

warrant was issued on March 24, 2004. We agree with the government that, at the very

least, the admission of these documents did not prejudice Bulatov. Cf., e.g., Wilson v.


1
   This Court generally has subject matter jurisdiction pursuant to 8 U.S.C. § 1252. In
turn, we review the decision of the BIA as well as the IJ‟s underlying decision to the
extent that it is adopted by the BIA. The agency‟s factual determinations are reviewed
under the deferential “substantial evidence” standard. See, e.g., Yuan v. Attorney
General, 642 F.3d 420, 425 (3d Cir. 2011). “The administrative findings of fact are
conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.” 8 U.S.C. § 1252(b)(4)(B). The BIA‟s denial of a motion to reopen is reviewed
for an abuse of discretion, Zheng v. Attorney General, 549 F.3d 260, 264-65 (3d Cir.
2008), and it should be upheld if “„supported by reasonable, substantial, and probative
evidence on the record considered as a whole,‟” id. at 266 (quoting INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992)).
                                             4
Ashcroft, 350 F.3d 377, 381 (3d Cir. 2003) (stating that “there would be no due process

violation in the absence of prejudice”). While he has attacked the veracity of the murder

allegations against him, it appears that he has never really contested that the Kazakh

government seeks his extradition. On the contrary, he has relied on this supposedly

inadmissible documentation as support for a number of his own contentions, such as his

assertion that the one-year time bar for asylum applications should not apply because “the

false charges transmitted by the Kazakhstan government to the U.S. government

constitute a changed circumstance.” (Petitioner‟s Brief at 19.) The IJ likewise did not

rely on these documents as support for her critical adverse credibility determination. We

further note that the government provided to the IJ a detailed description of how these

documents were obtained (e.g., the Department of Homeland Security obtained the Red

Notice from the United States Attorney‟s office, which had obtained the document from

INTERPOL itself and retained the original copy). See, e.g., Liu v. Ashcroft, 372 F.3d

529, 533 (3d Cir. 2004) (“We conclude that 8 C.F.R. § 287.6 is not an absolute rule of

exclusion, and is not the exclusive means of authenticating records before an immigration

judge.”). Thus, we reject Bulatov‟s argument that the IJ‟s admission of this

documentation was improper based on a lack of authenticity.

       With respect to his otherwise untimely asylum application, the BIA specifically

concluded that “only the applications for withholding of removal and CAT protection

remain at issue” because, inter alia, Bulatov “has not shown the existence of changed

circumstances in Kazakhstan materially affecting his eligibility for asylum since he


                                             5
arrived in the United States.” (JA6 (citation omitted).) It is undisputed that, under our

existing precedent, we lack the jurisdiction “to review a decision regarding whether an

alien established changed or extraordinary circumstances that would excuse his untimely

filing [for asylum].” Sukwanputra v. Gonzales, 434 F.3d 627, 635 (3d Cir. 2006)

(citations omitted). We reject Bulatov‟s request that we revisit this precedent and will

therefore not consider his untimely application for asylum.

       The IJ, after conducting an extensive analysis, determined that Bulatov “is not a

credible witness.” (JA32.) As the BIA observed, the IJ “concluded that the respondent‟s

provision of false information to procure an immigration benefit impugns his credibility

in this proceeding.” (JA6 (citations omitted).) The IJ appropriately considered Bulatov‟s

guilty plea and conviction for making a materially false, fictitious, and fraudulent

statement and representation in violation of § 1001, together with his proffered

explanation for why he did not disclose his prior arrest and why he pled guilty. We also

observe that a guilty plea and conviction for a crime involving dishonesty—especially

when committed in connection with an earlier attempt to obtain an immigration benefit—

arguably may be relevant to the threshold inquiry of whether or not the individual is

credible in his or her subsequent effort to obtain other kinds of immigration relief. The

BIA also noted that the IJ “further identified several discrepancies and omissions in the

respondent‟s oral and written submissions.” (JA7 (citation omitted).) For example, she

identified a discrepancy regarding when Bulatov first met Saleh (where Bulatov‟s own

problems purportedly intensified after he leased a warehouse to Saleh and where, in any


                                              6
case, the administrative trier of fact may make a credibility determination “without regard

to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant‟s

claim,” 8 U.S.C. § 1158(b)(1)(B)(iii)). The IJ also listed the number of times that he

entered United States and then returned to either Kazakhstan or Russia on his own

volition (i.e., thirteen times between December 1995 and December 2002). A reasonable

finder of fact could conclude that this extensive history of leaving—and then returning

to—Kazakhstan and Russia cast severe doubts on the veracity of his account of serious

mistreatment dating back to the early 1990s. We also note that at least one of these trips

occurred after Bulatov‟s detention in Kazakhstan, notwithstanding the brutal conditions

and torture he claimed he suffered while incarcerated. In the end, the adverse credibility

determination made against Bulatov was supported by specific and cogent reasoning as

well as substantial evidence in the record. See, e.g., Abdulrahman v. Ashcroft, 330 F.3d

587, 597 (3d Cir. 2003). We thus cannot conclude that “the record evidence would

„compel‟ (emphasis in original) a reasonable factfinder to make a contrary

determination.” Id. (quoting Elias-Zacarias, 502 U.S. at 481 n.1).

       Given this credibility determination, the Court need not—and does not—consider

either the alternative corroboration ruling or the IJ‟s alternate burden of proof

determination that Bulatov failed to satisfy the “„on account of‟ a protected ground”

requirement for withholding of removal (JA36 (citations omitted)). See, e.g., Toure v.

Attorney General, 443 F.3d 310, 323 (3d Cir. 2008) (“As we recently made clear in Chen

v. Gonzales, corroboration and credibility, although intuitively related, are distinct


                                              7
concepts that should be analyzed independently. 434 F.3d 212, 221 (3d Cir. 2005).”); Dia

v. Ashcroft, 353 F.3d 228, 247 (3d Cir. 2003) (en banc) (“An alien‟s credibility, by itself,

may satisfy his burden or doom his claim.” (citing Gao v. Ashcroft, 299 F.3d 266, 272 (3d

Cir. 2002))). The agency‟s determination that Bulatov failed to establish a “pattern or

practice” of anti-Semitic persecution in Russia or Kazakhstan also was supported by

substantial evidence in the record. For instance, the IJ properly turned to the State

Department‟s own reports (which stated, inter alia, that the number of anti-Semitic attacks

in Russia had decreased and indicated that Kazakhstan is a multiethnic society with a long

tradition of tolerance and secularism). See, e.g., Ambartsoumian v. Ashcroft, 388 F.3d

85, 89 (3d Cir. 2004) (recognizing our precedent that “State department reports may

constitute „substantial evidence‟ for the purposes of reviewing immigration decisions”

(citations omitted)). The IJ also appropriately considered—and then gave little weight

to—Dr. Brian Williams‟s proffered account of pervasive anti-Semitism in Kazakhstan as

anecdotal and unsupported by documentation.

       Furthermore, the agency appropriately disposed of Bulatov‟s claim for CAT relief.

The BIA and the IJ properly focused on Kazakhstan because Bulatov evidently would be

extradited from Russia to Kazakhstan pursuant to the outstanding INTERPOL warrant

(e.g., “100 percent automatic” according to Dr. Williams (AR502)). Bulatov contends

that he “seeks CAT relief because he had proof that the Kazakh and Russian authorities

will threaten to or actually inflict severe physical and mental suffering upon him for

refusing to turn over his businesses and for failing to disclose the location of the


                                              8
treasure.” (Petitioner‟s Brief at 51.) However, his theory of lost Tsarist treasures

ultimately was based on the same factual account that the IJ rejected on credibility

grounds. The agency also took into consideration the other evidence in the record,

including evidence of the frankly deplorable prison conditions in Kazakhstan. Pursuant

to our deferential standard of review, the agency appropriately determined that Bulatov

failed to establish that “the government maintains these conditions with the specific intent

of torturing inmates” or that “he would be singled out for torture in the future” (JA8

(citations omitted)). See, e.g., Pierre v. Attorney General, 528 F.3d 180, 190 (3d Cir.

2008) (en banc) (“In our view, a petitioner cannot obtain relief under the CAT unless he

can show that his prospective torturer will have the goal or purpose of inflicting severe

pain or suffering.” (footnote omitted)).

       Finally, we must address the BIA‟s denial of the motion to reopen. This motion

was based on two basic grounds: (1) additional evidence in support of his claims for

relief, especially a declaration and attached documentation ostensibly from Dr. Aliyev (a

former high-ranking Kazakh official and son-in-law of Kazakh President Nazarbayev);

and (2) a claim that his prior counsel provided ineffective assistance with respect to the

issue of corroboration. We conclude that the BIA did not abuse its discretion by denying

Bulatov‟s motion. Among other things, Dr. Aliyev acknowledged that “I do not know

Mr. Bulatov personally” (AR66), stated that he thereby “reviewed [Bulatov‟s] written

statement in support of his application and the documents about him transmitted by the

Kazakh secret service to INTERPOL” (AR72), and discussed Bulatov‟s own version of


                                             9
events based on his understanding of how the Kazakh regime works. As the government

points out, Dr. Aliyev‟s declaration was “based on the author‟s uncritical review of the

same narrative that the agency found not credible.” (Respondent‟s Brief at 56 (citation

omitted).) We also agree with the government that Dr. Aliyev—a former high-ranking

official who opposed official corruption and Kazakhstan‟s President (his own former

father-in-law)—was not similarly situated to Bulatov. Likewise, the BIA properly

rejected the ineffectiveness claim because “the [IJ] found the respondent was not credible

based on inconsistencies in the respondent‟s own testimony and a false statement made in

his application for adjustment of status.” (JA49 (citation omitted).) Under the

circumstances, Bulatov‟s “failure to meet his burden of proof with sufficient

corroborative evidence constituted a separate, additional reason for denial under the

REAL ID Act.” (Id. (citations omitted).)

                                            III.

       For the foregoing reasons, we will deny Bulatov‟s petitions for review.




                                            10